Citation Nr: 0021570	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of fracture of the right foot, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.W.L.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The appellant had active military service from January 1960 
to January 1964 and from March 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that found that the appellant had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for residuals of right foot 
fracture.  

In April and October 1998, the Board remanded this case to 
fulfill due process considerations.  In October 1998, a 
telephone conference hearing was held before the undersigned 
Board member making this decision who was designated by the 
Acting Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).

The Board upheld the RO's July 1997 decision in February 
1999.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2000, counsel for the veteran and VA filed a 
Joint Motion for Remand and to Stay Further Proceedings.  The 
parties moved the Court to vacate the February 1999 Board 
decision.  An Order of the Court dated in February 2000 
granted the motion and vacated the Board's decision of 
February 1999 that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for residuals of a fracture of the right foot. 

Additional evidence was associated with the claims file in 
July 2000, subsequent to the most recent supplemental 
statement of the case.  This evidence includes a January 2000 
treatment note and written statement from Lynn Foret, M.D.  
As the appellant, through his attorney, has waived RO 
consideration of this evidence, a remand to the RO for the 
issuance of a supplemental statement of the case is not 
warranted.  38 C.F.R. §§ 19.31, 20.1304(c) (1999).

The claim for service connection for residuals of a right 
foot fracture on the merits is the subject of the REMAND 
immediately following this decision.


FINDINGS OF FACT

1.  The RO found that new and material evidence had not been 
submitted to reopen a claim for service connection for broken 
toes of the right foot in a November 1994 rating decision.  
The appellant was notified of this decision in November 1994 
and did not appeal.

2.  Evidence has been presented since the November 1994 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a right foot fracture.

3.  The appellant's claim of entitlement to service 
connection for residuals of a right foot fracture is 
plausible.



CONCLUSIONS OF LAW

1.  The November 1994 RO rating decision that that found that 
the appellant had not submitted new and material evidence to 
reopen his claim for service connection for residuals of a 
right foot fracture is final.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 
(1999).

2.  Evidence received since the November 1994 RO rating 
decision that found that the appellant had not submitted new 
and material evidence to reopen his claim for service 
connection for residuals of a right foot fracture is new and 
material, and the appellant's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The appellant has presented a well-grounded claim of 
entitlement to service connection for residuals of a right 
foot fracture.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In September 1992, the appellant filed a claim for service 
connection for residuals of broken toes of the right foot.  
He indicated that this injury occurred in 1961.  

In conjunction with the claim, the RO obtained the 
appellant's service medical records from his first period of 
service.  In March 1961, it was indicated that he complained 
of fracturing his right great toe.  X-rays were taken.  The 
x-ray report noted that the "LT" great toe was negative.  
The treatment note indicated that the appellant had incurred 
a contusion to the right great toe in the line of duty.  He 
had dropped an aircraft towbar on the right foot.  He had a 
subungual hematoma that was drained through the nail.  X-rays 
were reported to be negative.  Two days later, he was 
discharged to duty.  In May 1962, he complained of pain in 
the right foot.  He was told to apply an Ace bandage to the 
right foot and perform no marching or prolonged standing for 
four days.  The report of his separation examination dated in 
January 1964 showed that clinical evaluation of his feet was 
normal.

In October 1992, the appellant underwent a VA examination.  
He stated that an aircraft had run over his right foot during 
service.  The physician reportedly told him to put ice on it 
and indicated that he had fractured four toes.  He stated 
that he had no pain in the right foot until the prior year 
when he began to get shooting pains in the right foot and 
numbness in the third, fourth, and fifth toes.  The 
examination showed no abnormalities of the right foot in 
terms of function, appearance, deformity, gait, skin, and 
pulses.  X-rays of the right foot showed no fractures, 
dislocations, or other bony pathology.  The examiner 
concluded that there was no pathology of the appellant's 
right foot.

In a December 1992 rating decision, the RO denied service 
connection for residuals of right great toe contusion and 
fractured toes.  A December 30, 1992, letter notified the 
appellant of this decision and of his appellate rights.  He 
did not appeal.

In July 1994, the appellant indicated that he wished to 
reopen his claim for service connection for broken toes of 
the right foot.  He stated that he had been treated for his 
right foot condition at the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  The RO obtained his medical records 
from this facility covering the period from September 1993 to 
August 1994.  In September 1993, he stated that he had had 
numbness in the right foot since an accident during service.  
In February 1994, it was noted that examination of his 
extremities showed questionable numbness in the right foot.  
No diagnosis of a foot or toe disorder was rendered.  

In a November 1994 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for broken toes of 
the right foot.  He was notified of this decision and of his 
appellate rights by letter dated November 10, 1994.  He did 
not appeal.

Additional evidence was thereafter associated with the claims 
folder.  A treatment record from Lynn Foret, M.D., dated in 
April 1995 showed treatment for right knee and lumbar spine 
conditions.  It contained no information regarding the 
appellant's right foot or toes.  

In June 1995, the appellant underwent VA examinations in 
connection with another claim.  He reported a history of a 
right foot injury during service with residual pain and 
numbness in the right foot.  Examination of his feet was 
normal.  No diagnosis of a right foot or toe disorder was 
rendered.

In July 1997, the appellant indicated that he wished to 
reopen his claim.  He stated that an airplane ran over his 
right foot and broke some of his toes during service, and 
that he never regained the feeling in his right foot and 
toes.  

In support of his claim, the appellant submitted the 
following statement from Dr. Foret dated in June 1997:

[The appellant] is a patient who 
presented today with an old fracture of 
his right foot.  He states that this is 
due to an accident which occurred many 
years ago.  [The appellant] states that 
he has continued to have foot and leg 
pain.  On examination he has some 
decreased ROM [range of motion] in the 
subtaler [sic] joints as well as the 
tarsal metatarsal joints of his right 
foot.  I find him to have metatarsalgia 
and early degenerative osteoarthritis to 
that foot area.  I feel that he is a 
candidate for additional disability 
benefits due to his ongoing problems with 
that right foot.  [The appellant] states 
that his foot injury occurred during his 
service in the Navy. 

A July 1997 rating decision found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for residuals of fracture of the 
right foot.  The appellant appealed the RO's decision to the 
Board.

In connection with another claim, the appellant submitted a 
letter from Dr. Foret dated in August 1994, which contained 
no information regarding a right foot or toe disorder.  He 
also submitted another copy of Dr. Foret's treatment record 
dated in April 1995.  

The appellant offered several lay statements on appeal, 
including at a personal hearing before a local Hearing 
Officer in November 1997.  He testified that he was on duty 
aboard an aircraft carrier when he injured his right foot.  
He was pulling the chocks from the aircraft when it rolled 
forward over his right foot and toes.  With respect to the 
notation in his service medical records that he had dropped a 
towbar on his foot, he stated that the doctor got confused 
over a reported injury to the toes and a towbar.  He stated 
that he began to experience numbness in his right toes after 
this injury.  He began to have shooting pain in the right leg 
after service, and he walked with a limp.  He stated that the 
pain progressively worsened.  When he first left service, he 
might have had pain two to three times per month, but the 
pain increased five to six years after service.  He denied 
incurring any injury to his foot after service.

A friend of the appellant's, K.W.L., testified that he knew 
the appellant before he entered service, and he recalled the 
appellant's mother telling him that the appellant had "got 
run over by a plane" during service.  After the appellant 
returned from service, K.W.L. noticed him limping, and the 
appellant reported experiencing numbness in his toes.

In January 1998, the appellant submitted an additional VA 
Form 9.  His contentions regarding the in-service injury to 
his toes were consistent with those discussed above.  He 
stated that all five of his toes were crushed in this injury.  
He stated that he told the examiner upon his discharge from 
service that he had numbness in his toes and foot.  He 
maintained that K.W.L.'s testimony, in conjunction with his 
own, established that this injury occurred during service.  
He indicated that six to seven years after service, he began 
to experience pain and swelling, as well as numbness, three 
to four times per month.  The pain became constant over the 
years.

This case was twice remanded for the purpose of according the 
appellant a hearing before a Member of the Board.  In October 
1998, the appellant had a telephone conference hearing with 
the undersigned.  He expressed his understanding that in 
accepting the telephone conference hearing he would not be 
given another hearing before a Member of the Board.  His 
testimony regarding the in-service injury to his right foot 
and toes was consistent with that discussed above.  He again 
maintained that his service medical records incorrectly 
indicated that he had dropped a towbar on his foot.  He 
stated that he actually incurred a serious injury when the 
whole front portion of his foot was run over by a heavy 
aircraft.  His representative stated that the service medical 
records showed that x-rays were taken but that no results 
were indicated.  He also stated that the appellant was not 
discharged to duty until October.  The appellant's testimony 
regarding his post-service symptoms was also consistent with 
that discussed above.  He stated that beginning in 1969 or 
1970, he experienced increased pain, maybe twice a month.  He 
stated that he now had severe pain and could not put weight 
on his right leg or foot.  He indicated that following his 
discharge from service, he first sought treatment for his 
right foot at the VA Medical Center in Alexandria in 1992 or 
1993.  

In July 2000, the appellant submitted a January 2000 
treatment note and written statement from Dr. Foret.  Dr. 
Foret noted that the appellant's right foot had a loss of 
arch and medial joint tarsal arthritis; that the appellant 
related that he suffered an injury to his right foot during 
service characterized as a contusion to the right great toe; 
that the appellant reported having a feeling of numbness in 
his right foot since service; and that the appellant stated 
that he experienced occasional right foot pain.  Dr. Foret 
stated that, "It is more likely than not that the numbness 
and occasional pain that [the appellant] has experienced 
since service are a symptom of the above diagnosed 
condition."


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated November 10, 1994, the RO notified the 
appellant of the November 1994 rating decision denying a 
petition to reopen a claim for service connection for broken 
toes of the right foot.  The appellant was also advised of 
his appellate rights, and did not appeal.  Therefore, the 
RO's decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to November 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board's review of this claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome, and the Board resolves this issue in his favor.  

The Board finds that new and material evidence sufficient to 
reopen the appellant's claim had been submitted.  The January 
2000 opinion from Dr. Foret indicates that there is a nexus 
between a present disability of the appellant's right foot, 
diagnosed as a loss of arch and medial joint tarsal 
arthritis, and his post-service symptomatology.  This 
evidence is new as it was not of record in 1994.  It is also 
material.  The petition to reopen the claim was denied in 
1994, in part, because there was no medical opinion relating 
a current right foot condition to the appellant's active 
service.  This evidence bears directly and substantially on 
the specific matter under consideration, and it is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Accordingly, the Board concludes that 
this evidence is new and material evidence, and the claim for 
service connection for residuals of fracture of the right 
foot must be reopened. 

The next inquiry must be whether the reopened claim is well 
grounded. A person seeking entitlement to VA benefits must 
state a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim for service connection requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant's claim for service connection for residuals of 
fracture of the right foot is plausible.  There is medical 
evidence showing that he currently has a right foot disorder, 
diagnosed as a loss of arch and medial joint tarsal 
arthritis.  There is lay and medical evidence of an in-
service right foot injury; lay statements concerning 
continuity of related symptomatology after discharge; and a 
medical opinion relating the current condition to the post-
service symptomatology.  Savage, 10 Vet. App. at 495-98.  
Assuming the credibility of this evidence, this claim must be 
said to be plausible, and therefore well grounded.  
Additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.



ORDER

New and material evidence having been received to reopen the 
claim for service connection for residuals of fracture of the 
right foot, the claim is reopened and, to that extent, the 
appeal is granted.

The claim of entitlement to service connection for residuals 
of fracture of the right foot is well grounded, and, to that 
extent, the appeal is granted.


REMAND

Service connection for residuals of a fracture of the right 
foot

Additional evidentiary development is needed prior to further 
disposition of this claim.  The issue that was addressed by 
the RO was whether new and material evidence had been 
submitted to reopen the claim.  It would be prejudicial to 
the appellant if the Board were to proceed to decide the 
question of service connection at this point, since the Board 
finds that additional evidentiary development is necessary 
for a fair decision in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

On remand, the appellant should be afforded a comprehensive 
VA examination in order to determine the etiology and date of 
onset of any current right foot disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  It also 
appears that he was awarded Social Security Administration 
(SSA) benefits.  The RO should make arrangements to obtain 
these records on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Any recent records showing treatment for a 
right foot disorder could also prove relevant to the claim, 
and should be requested on remand.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the appellant provide a 
list of those who have treated him for 
any right foot disorder since 1994 and 
obtain all records of any treatment 
reported by the appellant that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received any VA Medical Centers.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
appellant and his attorney so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
appellant.  Request from SSA copies of all 
the documents or evidentiary material that 
were used in considering the appellant's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  Following completion of the foregoing, 
schedule the appellant for a VA examination 
by an orthopedic specialist.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner, including x-rays, are to be 
performed. 
  
The doctor should determine the diagnoses of 
all right foot disorders that are present.  
The doctor should also provide an opinion as 
to the date of onset and etiology of any 
right foot disorder identified on 
examination.  Specifically, is it at least as 
likely as not that any current right foot 
disorder is related to any injury or disease 
in service, including the right foot injury 
in 1961?

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

6.  If the decision with respect to the 
claim remains adverse to the appellant, 
he and his attorney should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

